DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the current application.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0051] line 8 recites “system 18”.  The system is reference numeral 10.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 18 recites “main frame and an extended position in which the steps and at a portion of the linkage is”.  The examiner recommends revising the limitation by deleting “at” or adding “least” after at.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
There is insufficient antecedent basis for the following claim limitations:
Claim 4: “the lower step” and “the upper step”

Claim 6: “the lower step assembly”
Allowable Subject Matter
Claims 1-3 are allowed.
Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9205896 and US 8375880 each disclose step assemblies for attaching to a swim platform.  US 7707955 discloses a lifting apparatus for a transom platform. US 4848821 discloses a retractable tailgate ladder comprised of a nesting frame and steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617